Citation Nr: 1704553	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  06-25 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent prior to October 11, 2008, in excess of 20 percent prior to February 25, 2009, and in excess of 30 percent thereafter, for a left knee disability.  

2.  Entitlement to a disability rating in excess of 10 percent prior to February 25, 2009,  and in excess of 30 percent thereafter, for a right knee disability.  

3.  Entitlement to a compensable disability rating prior to November 13, 2009, and in excess of 10 percent thereafter, for a hearing loss disability of the right ear.  

4.  Entitlement to a compensable disability evaluation for colon polyps.  

5.  Entitlement to service connection for a right ankle disability, to include as secondary to service-connected bilateral knee disabilities.  

6.  Entitlement to service connection for a left ankle disability, to include as secondary to the service-connected bilateral knee disabilities.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from February 1980 to February 1984 and from February to October 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Board remanded the claims in January 2012 for evidentiary development, and while attempts were made to comply with the mandates of that remand, for reasons discussed in detail below, additional development is necessary in this case.  

The Veteran appeared before the undersigned at a Travel Board hearing in April 2011.  A transcript is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

These claims were last before the Board in January 2012, and following a review of the record, they were remanded so that new, comprehensive VA examinations could be afforded to address the severity of hearing loss, colon polyps, and bilateral knee disabilities.  In addition, the Board requested that a VA examiner determine whether it was at least as likely as not that bilateral ankle disabilities had causal origins in service and, should a right ankle disability have been found to be linked to in-service injury, if a left ankle disability was caused or aggravated beyond the natural progression of the disease process by that disability.  Although examinations were conducted in May 2012, additional development is warranted.  Specifically, the file indicates that the Veteran receives ongoing care for his disabilities, but the last treatment note of record is dated July 31, 2013, and, as explained below, additional examinations are needed.

With respect to the audiological findings, the examiner specifically noted being unable to produce a reliable report of the pure tone thresholds in the bilateral ears, but also stated that the Veteran experienced normal levels of hearing in the service-connected right ear.  As that opinion is unclear, and the examination is nearing five years in age, the Board is requesting a new examination to address the current severity of hearing acuity symptomatology.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Hyder v. Derwinski, 1 Vet. App. 221 (1991).  

Regarding the knee disabilities, the May 2012 joints examiner did not fully address instability in the knee joints, and, since that time, the U.S. Court of Appeals for Veterans Claims has ruled that, to the extent possible, the measurement of range of motion for weight-bearing joints must be examined in the context of such weight-bearing.  See Correia v. McDonald, 28 Vet. App. 158, 170 (2016).  A new examination addressing the severity of service-connected knee pathology is warranted.  

With respect to colon polyps, a 2012 VA examiner noted, based on the results of a 2010 colonoscopy, that the Veteran had not experienced polyps since 2005.  However, as the examiner also indicated that his polyp condition could change and several years have now passed, a new gastrointestinal examination is needed to determine the current severity of the condition.  

With respect to the ankles, the May 2012 VA examiner did not, as requested in the Board's prior remand, address evidence of in-service right ankle injury or provide any opinion as to whether or not service-connected knee disabilities may cause or aggravate any ankle disability.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records; note that the last treatment note of record is dated in July 2013. If such records are unavailable, clearly document that unavailability in the claims file and, if appropriate, notify the Veteran in accordance with 38 C.F.R. § 3.159 (e). 

2.  Request that the Veteran complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for the release of any pertinent private records.  If the Veteran provides the requested information, make two attempts to obtain the relevant private treatment records or, if appropriate, make a formal finding as to why such records cannot be obtained.  

3.  Schedule the Veteran for VA audiology, gastrointestinal, and orthopedic examinations.  The respective examiners are reminded that they must provide rationales for all conclusions as well as discussion of the medical principles involved.  The respective examiners must specifically address the following:

a)  What is the current level of severity associated with the service-connected hearing loss disability in the right ear?  Report the pure tone thresholds and speech discrimination scores; if the results are unreliable, provide an explanatory statement, to include consideration of alternative means of testing.  

b)  What is the current level of severity associated with service-connected colon polyps?  Colonoscopy results subsequent to 2010, if present, must be reviewed and described.  The examiner should determine whether there are any clinical findings indicating a worsening of the condition.  If such is found, further evaluation, to include any necessary testing, should be accomplished.  

c)  What is the current level of severity associated with the service-connected bilateral knee disabilities?  Review the symptom history and conduct an in-person evaluation.  Discuss any current instability and the history of instability as well as conduct range of motion testing, to include passive, active, and any additional limitation associated with weight-bearing action in accordance with Correia v. McDonald, 28 Vet. App. 158 (2016).  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described and the examiner should assess any additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if reported).  

d)  Is it at least as likely as not (50 percent probability or greater) that any right or left ankle disability is the result of in-service injury/contusion?  If determining that a right ankle disability is at least as likely as not the result of any incident of the Veteran's service, provide an opinion as to whether such right ankle disability caused, or aggravated beyond a natural progression, any left ankle disability.  The examiner also must provide an opinion as to whether the service-connected knee disabilities caused, or aggravated beyond a natural progression, any right or left ankle disability; in providing this opinion, address October 2008 and December 2009 VA podiatry notes.  

4.  Following the above-directed development, re-adjudicate the Veteran's claims.  Should the claims not be granted in their entirety, issue an appropriate supplemental statement of the case and return the matter to the Board for adjudication.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).



